Citation Nr: 0425982	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-44 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
ankylostomiasis.  

2.  Entitlement to an increased (compensable) evaluation for 
a left hip scar as a residual of a bullet wound.  

3.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In October 
1996, the veteran testified at a hearing before a hearing 
officer at the RO, and the veteran testified before the 
undersigned at a hearing held at the RO in September 1998.  

In November 1999, the Board remanded the case to the RO for 
additional development, and after the case was returned to 
the Board, in a statement received in April 2003, the veteran 
requested that VA treatment records be obtained.  Later that 
month, the Board undertook that development under the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002), which allowed 
the Board to consider evidence it obtained without having to 
remand the case to the RO for initial consideration of that 
evidence.  In a decision dated in May 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2) (2002) was invalid 
because it is inconsistent with 38 U.S.C. § 7104, which 
states that appellants shall have one "review on appeal" to 
the Secretary.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a consequence, in January 2004 the 
Board again remanded the case to the RO requesting that it 
obtain the VA treatment records and for readjudication of the 
claim with consideration of evidence added to the record 
since its last adjudicative action.  The case is now before 
the Board for further appellate consideration.  




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims; he has been 
told what evidence VA would obtain and what he should submit, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  There has been no demonstration of symptoms associated 
with the veteran's ankylostomiasis.  

3.  The veteran's in-service bullet wound was a through and 
through penetrating wound with damage to Muscle Group XIV; 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination or uncertainty of 
movement have not been shown to be residuals of the bullet 
wound; there is no more than moderate disability of Muscle 
Group XIV.  

4.  The entrance wound scar of the veteran's in-service 
bullet wound is on the left upper lateral thigh; it is muscle 
deep, less than 39 square centimeters in area, stable, non-
tender and non-adherent; it does not result in limitation of 
motion of the left lower extremity, nor does it cause other 
functional impairment.  

5.  The exit wound scar of the veteran's in-service bullet 
wound is on the lower medial aspect of the left thigh; it is 
skin deep, less than 39 square centimeters in area, stable, 
non-tender and non-adherent; it does not result in limitation 
of motion of the left lower extremity, nor does it cause 
other functional impairment.  

6.  In light of the Board's conclusion that residuals of the 
veteran's bullet wound of the left thigh warrant a 10 percent 
evaluation, there is no longer a basis for the assignment of 
a separate 10 percent evaluation for the service-connected 
disabilities under 38 C.F.R. § 3.324.




CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for ankylostomiasis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.20, 
4.114, Diagnostic Code 7324 (2003).  

2.  The criteria for a 10 percent rating for muscle injury 
residuals of a bullet wound of the left thigh have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.55, 4.56, 4.73, Diagnostic Code 5314 (1996) and 
(2003).  

3.  The criteria for increased (compensable) evaluations for 
entrance and exit scars of a bullet wound of the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2003).  

4.  Entitlement to a separate 10 percent evaluation based on 
two or more noncompensable service-connected disabilities 
must be denied as a matter of law. 38 C.F.R. § 3.324 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arose from a May 1996 rating decision in which 
the RO continued noncompensable ratings for ankylostomiasis 
and a scar on the left hip, which was a residual of an in-
service bullet wound.  In its November 1996 statement of the 
case, the RO also denied entitlement to a compensable rating 
under 38 C.F.R. § 3.324.  

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  Since that 
time, the United States Court of Appeals for Veterans Claims 
(Court) has held expressly that the revised notice provisions 
enacted by section 3 of the VCAA and found at 38 U.S.C.A. 
§ 5103(a) (West 2002) apply to cases pending before VA at the 
time of the VCAA's enactment.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in a letter dated in February 1999, the RO 
notified the veteran that he should identify health care 
providers, VA and non-VA, who had treated him for his 
service-connected disorders and told him to complete and 
return release authorization forms so that VA could request 
medical records from non-VA health care providers he 
identified.  

In a letter dated in March 2003, the Board notified the 
veteran of the evidence necessary to substantiate his claim 
for a compensable rating for ankylostomiasis as well as that 
required for a compensable rating for residuals of his bullet 
wound either as impairment to Muscle Group XIV or in terms of 
scar characteristics.  In addition, the Board explained what 
evidence was necessary to warrant a compensable rating under 
38 C.F.R. § 3.324 based on two or more separate permanent 
service-connected disabilities that interfere with employment 
but do not individually warrant a compensable rating.  The 
Board notified the veteran that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency.  The Board explained to the 
veteran that he must supply enough information to VA so that 
it could request evidence on his behalf, that VA would 
request the identified records, but that it was ultimately 
his responsibility to provide evidence to support his claim.  
The Board told that veteran that he should obtain and submit 
any lay statements in support of his claims and that he 
should send copies of any relevant evidence he had in his 
possession.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), to include as supplemented in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board recognizes that VA did not fulfill the notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claims.  As is evident by the 
chronology outlined above, the VCAA did not, however, become 
law until after April 1996 VA examination that initiated his 
claims.  Upon review of the record in its entirety, it is the 
judgment of the Board that during the course of the appeal VA 
has made every reasonable effort to develop the claims and 
subsequent to the enactment of the VCAA has provided the 
veteran with notice that complies with the requirements of 
the VCAA.  The Board finds that the failure to provide the 
veteran with the specific type of notice outlined in the VCAA 
prior to the initial unfavorable RO determination has not 
harmed the veteran and that no useful purpose could be served 
by remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West 2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the veteran has been provided 
with VA examinations, and VA treatment records spanning the 
period from 1996 to 2004 have been made part of the record.  
Though requested to do so, the veteran has not supplied, 
identified or authorized release of any potentially relevant 
medical records or other evidence, other than VA treatment 
records.  The veteran has stated that he has received all 
treatment for his service-connected disabilities from VA.  
The veteran's representative has provided written arguments 
in conjunction with the veteran's claims, and the veteran 
provided testimony at the October 1996 and September 1998 
hearings.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of his claims.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262. 

Background

Service medical records show that the veteran was 
hospitalized in January 1943 for treatment of nasopharyngitis 
and sinusitis and that during hospitalization laboratory 
studies revealed the presence of nematodinis, Necator 
americanus.  The final diagnosis was ankylostomiasis, 
moderately severe; Necator Americanus demonstrated.  That 
condition was noted to be unimproved when the veteran was 
returned to duty in late January 1943.  The record also shows 
that the veteran was hospitalized for treatment of 
tonsillitis in June 1943.  At that time, it was noted that 
about a year earlier the veteran had a bullet wound in the 
left hip.  Examination showed two small areas of purplish 
color on the left hip.  Laboratory studies demonstrated the 
presence of Necator Americanus and Trichuris Trichiura.  The 
veteran underwent worm treatment.  The final diagnoses 
included ankylostomiasis, moderately severe, Necator 
Americanus demonstrated in stool.  When he was retuned to 
duty a week after admission, the ankylostomiasis was 
described as unimproved.  In January 1945, when the veteran 
was hospitalized for treatment of nasopharyngitis, it was 
noted that in the past he had been shot in the left hip by a 
pistol bullet, which was accidentally fired.  At the 
discharge physical examination in October 1945, the examining 
physician noted healed scars on the veteran's left hip; the 
physician described them as non-disabling.  

The veteran was hospitalized at the Clinnica Q. Dr. Pila from 
May to June 1946 for treatment of acute appendicitis.  It was 
noted that the veteran had a bullet wound of the upper 
lateral aspect of the left thigh.  The veteran underwent an 
appendectomy, and because of the presence of ova of Necator 
americanus in his stools, treatment was given with 
hexylresorcinol crystoids.  When the veteran was hospitalized 
from July to August 1946 for persistent abdominal discomfort, 
it was noted that he had a bullet wound of the upper, lateral 
left thigh.  In addition, when the veteran was hospitalized 
from October to November 1946 for treatment of gastritis, it 
was noted that he had a bullet wound in the upper lateral 
third of the left thigh, which had occurred in maneuvers in 
service.  

A VA hospital summary shows that the veteran was hospitalized 
with epigastric complaints in September 1953.  The final 
diagnoses were chronic gastric indigestion due to unknown 
cause and infestation of intestinal tract with Trichuris 
trichiura, treated, unimproved.  

The veteran filed his original claim for service connection 
for a gunshot wound of the left leg in April 1969.  After 
review of service medical records and post-service treatment 
records, the RO, in a July 1969 rating decision, granted 
service connection for ankylostomiasis and scar of the left 
hip area as a residual of an accidental bullet wound.  Each 
disability was assigned a noncompensable rating.  Those 
ratings were continued in a December 1973 rating decision.  

At a VA general medical examination in April 1996, there were 
no findings or diagnoses associated with the veteran's 
ankylostomiasis or bullet wound residuals.  The record 
includes VA treatment records dated from April 1996 to 
January 2004, none of which identifies the presence of 
ankylostomiasis or includes findings identified as residuals 
of a bullet wound of the left hip or left thigh area.  At his 
hearing before a hearing officer at the RO in October 1996, 
the veteran testified that he has pain in his left lower 
extremity and testified that he has continuing gastric 
problems.  

At the September 1998 hearing, the veteran testified that he 
had had continuing gastric problems with heartburn and acid 
reflux.  He also testified that he had problems with 
constipation.  The veteran testified that he had had many 
medical tests but that the doctors could not tell him why he 
has the acid reflux.  The veteran testified that the in-
service gunshot wound happened accidentally while someone was 
inspecting the weapon.  He testified that the bullet entered 
one side of his thigh and exited from the other side.  He 
said he was treated at something like a troop medical clinic 
where they extended a wire all the way through the wound.  He 
said that after treatment they discharged him and told him to 
rest for three days before going back to duty.  The veteran 
testified that he started feeling pain in his left leg six or 
seven months after the gunshot wound and that he started 
feeling numbness and tingling about a year and a half after 
the wound.  

At a VA intestinal examination in February 2000, the 
physician noted that he had reviewed the veteran's service 
medical records, which show treatments for a parasitic 
infection.  In addition, the veteran was noted to have 
symptoms of epigastric burning and pain, which had started 
five years prior to the current examination.  The veteran 
denied nausea, vomiting, constipation or diarrhea.  On 
examination, the veteran appeared well nourished, and there 
was no clinical evidence of anemia.  There was mild 
epigastric tenderness.  As to diagnostic and clinical tests, 
the physician stated that stool studies were negative.  He 
noted that an upper gastrointestinal series revealed mild 
changes of peptic ulcer disease involving the duodenal bulb.  
He also noted that a July 1995 colonoscopy revealed only 
intestinal hemorrhoids.  The diagnoses after review of test 
results and clinical examination were status post 
ankylostomiasis 1946 and peptic ulcer disease.  The physician 
stated that it was less likely than not that the peptic ulcer 
disease was due to prior ankylostomiasis.  

At a February 2000 VA examination for scars, the physician 
noted that the veteran's in-service gunshot wound entered 
from the lateral left thigh and exited from the medial aspect 
of the lower thigh.  He said the wound was dressed at a field 
unit and the veteran was given rest for four days and was 
sent for combat duty after that.  On examination, there was a 
small gunshot wound scar on the left upper lateral thigh, 
1 centimeter by 1/4 centimeter and muscle deep.  The scar was 
mobile and nontender.  The physician identified a poorly 
visible small exit wound scar in the lower medial aspect of 
the left thigh, 1 centimeter by 1/4 centimeter and skin deep.  
The scar was nontender and mobile.  There was no ulceration, 
inflammation, edema or keloid formation.  The physician said 
there was no limitation of function associated with the 
scars.  He also stated there was no underlying tissue loss, 
but he said that the left thigh muscle anterolateral groove, 
Muscle Group XIV, was penetrated.  The diagnosis was residual 
scar over the left thigh secondary to gunshot wound, service 
connected, without complication.  

The same physician conducted VA orthopedic and muscle 
examinations in February 2000.  At the orthopedic 
examination, the veteran complained of pain in the left hip 
down to the left knee at night, including the whole lower 
extremity.  He also complained of pain in both legs, left 
more than right when he walked five blocks; he said he had to 
stop and rest due to ischemic pain.  The veteran was noted to 
have a history of right knee surgery in the 1950s.  On 
examination, left hip flexion was to 100 degrees, extension 
to 10 degrees, adduction to 20 degrees, abduction to 
30 degrees, external rotation to 48 degrees and internal 
rotation to 30 degrees.  There was left knee flexion to 
120 degrees and extension to 0 degrees.  The physician said 
there was pain at the end stage of flexion of the left knee, 
and there was left hip pain at the end stage of flexion and 
internal and external rotation.  He said there was objective 
evidence of painful motion, edema and effusion.  The 
physician said there was weakness of the left distal muscles 
of the leg, and there was tenderness of the lateral aspect of 
the left hip and tenderness on the medial aspect and anterior 
aspect of the left knee.  After review of prior X-ray reports 
and clinical examination, the diagnoses were: status post 
surgery of the right knee, nonservice-connected in 1954; 
residual degenerative joint disease of the knees, 
bilaterally, mild; mild degenerative joint disease of the 
hips, bilaterally.  

At the February 2000 VA "muscles" examination, the 
physician noted that the veteran had an in-service gunshot 
wound of the left thigh, with entry from the upper lateral 
thigh and exit from the lower medial thigh, penetrating 
muscle groove anterolateral, Muscle Group XIV.  The physician 
noted that the veteran reported flare-ups precipitated by 
cold weather and walking long distances.  Rest was reported 
as an alleviating factor.  The veteran reported he got a 
muscle ache in the left lower extremity when he walked or 
when he stood from a sitting position.  In his evaluation, 
the physician said that the veteran's injury was due to a 
missile and that from the scar it was evident that Muscle 
Group XIV, anterolateral grove of the left thigh was injured 
due to penetration, but there was no essential loss or 
destruction.  He said there was no bone injury, nerve injury 
or vascular injury but that the left hip and left knee 
arthritis may have been secondarily involved.  The physician 
said the veteran's present symptoms were muscle ache and 
fatigue and joint pain in the left hip and left knee when he 
stood from sitting during flare-up.  The veteran was noted to 
be able to walk three to four blocks with a cane.  Strength 
of the left thigh muscles was 5/5.  Left lower extremity 
distal muscle strength was 4/5 with pain.  The physician said 
there was essentially no loss of muscle function, but there 
was some limitation in the left hip and left knee range of 
motion due to arthritis and possible muscle ache.  The 
diagnoses were:  injury to Muscle Group XIV, anterolateral 
groove left thigh secondary to penetration of gunshot wound, 
service connected; and residual left lower extremity muscle 
ache.  

In his report, the physician noted that he had not seen the 
left hip limitation and local tenderness when he examined the 
veteran in 1996.  He said the veteran stated that for many 
years he had left hip, left knee and left thigh ache when he 
walked.  The physician said this was less likely related to 
gunshot wound.  He also said that the veteran walked with an 
antalgic gait, left lower extremity, which was due to 
degenerative arthritis of the left hip and left knee.  He 
said the veteran showed mild incoordination, weakness and 
easy fatigue during flare-up, which was not due to service-
connected injury, but was possibly due to his medical 
conditions such as diabetes, cardiomyopathy, neuropathy and 
mental status.  The physician said there was no muscle loss 
or muscle weakness in the left lower extremity due to the 
service-connected gunshot wound.  

Analysis

Ankylostomiasis

The veteran contends that because of his epigastric symptoms, 
an increased rating should be assigned for his service-
connected ankylostomiasis.  

The Board notes that the Rating Schedule does not contain a 
diagnostic code for ankylostomiasis.  When an unlisted 
condition is encountered, it is permissible to rate it under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In his presentation concerning the veteran's ankylostomiasis, 
the veteran's representative outlined the rating criteria for 
hiatal hernia found under Diagnostic Code 7346, implying that 
the veteran's ankylostomiasis should be rated under that 
code.  It is, however, the Board's judgment that 
ankylostomiasis (hookworm) disability is more appropriately 
rated by analogy to intestinal distomiasis under Diagnostic 
Code 7324, because both disabilities are parasitic 
infections.  See 38 C.F.R. § 4.114, Diagnostic Code 7324.  
Further, no examiner has related the veteran's epigastric 
symptoms, such as those outlined in the diagnostic code for 
hiatal hernia, to the service-connected ankylostomiasis.  
Under Diagnostic Code 7324 for intestinal distomiasis, a 
noncompensable rating is warranted if there are mild or no 
symptoms.  A 10 percent rating is warranted for moderate 
symptoms, and a 30 percent rating is warranted for severe 
symptoms.  Id.  

The medical evidence indicates that the veteran's service-
connected parasitic intestinal infection has been inactive 
for years.  While the veteran has gastrointestinal symptoms 
from other ailments, such have not been attributed to his old 
parasitic infection.  At the February 2000 VA examination, 
laboratory testing for ova and parasites was negative, and 
the veteran's ankylostomiasis was noted by history only.  

The question on appeal is limited to whether the veteran 
currently manifests symptoms of service-connected 
ankylostomiasis that warrant assignment of a compensable 
rating.  Based on the fact that the medical evidence of 
record consistently fails to identify existing 
ankylostomiasis, or any residual symptomatology associated 
therewith, there is no basis for assignment of a compensable 
evaluation at this time.  In this regard, the Board notes 
that the veteran himself, as a layperson, is not competent to 
establish a current diagnosis of ankylostomiasis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the credible evidence demonstrates the 
veteran's ankylostomiasis is currently asymptomatic, and thus 
a 0 percent rating under Diagnostic Code 7324 is proper.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Bullet wound residuals

The veteran is seeking an increased rating for residuals of 
an in-service bullet wound.  The residuals are rated as a 
scar in the left hip area with a noncompensable rating under 
Diagnostic Code 7805.  The veteran argues that he sustained a 
through and through wound of his left thigh and that a 
compensable rating is warranted based on muscle injury.

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for muscle 
disabilities and the rating criteria for skin disabilities.  
See 62 Fed. Reg. 30235 (1997) (muscle injuries) and 67 Fed. 
Reg. 49596 (2002) (skin disabilities).  According to 
VAOPGCPREC 7-2004, in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with precedents of the United States Supreme Court (Supreme 
Court) and the Federal Circuit.  Karnas is inconsistent with 
Supreme Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  

Additionally, the VA General Counsel has determined that 
amended rating criteria may be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; Green v. 
Brown, 10 Vet. App. 111, 117 (1997) (revised schedular 
criteria may not be applied to a claim prior to the effective 
date of amended regulations).  

The Board will first consider whether a compensable rating 
may be assigned for residuals of the veteran's in-service 
bullet wound on the basis of muscle injury and will follow 
with a discussion of a rating based on scars associated with 
the bullet wound.  

Rating muscle disabilities

The rating criteria for muscles as well as the provisions of 
38 C.F.R. §§ 4.55, 4.56, which relate to evaluation of muscle 
injuries, were revised effective July 3, 1997.  

The Board has carefully considered the evidence of record in 
light of the applicable rating criteria, and concludes that 
the rating criteria that became effective on July 3, 1997, 
are not, in their practical effect, more favorable to the 
veteran than those in effect prior to that date.  It should 
be noted that the revised schedule was not promulgated to 
substantively change the criteria for muscle disabilities, 
but rather "to update this portion of the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria."  62 Fed. Reg. 30,235 (1997).  

A review of the pertinent regulation, specifically 38 C.F.R. 
4.73, Diagnostic Code 5314, reveals no changes in the 
evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).  

Under the old regulations, effective prior to the revisions 
for rating muscle injuries, the regulations classified muscle 
injuries into four general categories: slight, moderate, 
moderately severe, and severe.  Separate evaluations were 
assigned for the various degrees of disability.  Residuals of 
gunshot and shell fragment wounds were evaluated on the basis 
of the velocity, projection and size of the missile that 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
findings, such as evidence of damage to muscles, nerves and 
bones resulting in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring, or loss of 
sensation.  38 C.F.R. § 4.56 (1996).  

Slight disability of the muscle anticipated a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  A history 
of healing with good functional results without consistent 
complaints of the cardinal symptoms of muscle injury or 
painful residuals was also contemplated.  Objective findings 
of a slight disability included minimal scar, slight, if any, 
evidence of fascial defect, atrophy, or impaired tonus, and 
no significant impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).  

Moderate disability of the muscle anticipated a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings included entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  
38 C.F.R. § 4.56(b) (1996).  

A moderately severe disability of the muscles anticipated a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c) (1996).  

A severe muscle disability resulted from a through-and-
through or deep-penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intermuscular binding and cicatrization and 
service medical records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Objective findings may include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the sound side would show positive 
evidence of severe impairment of function.  38 C.F.R. 
§ 4.56(d) (1996).  

If present, the following were also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d) (1996).  

In addition, in rating injuries of the musculoskeletal 
system, attention was first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, was at least a moderate injury 
for each group of muscles damaged.  Entitlement to a rating 
of severe grade was established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72 (1996).  

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed, and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised regulations, effective July 3, 1997, 
38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, reflects that:  (a) An open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1) (2003).  

Moderate disability of a muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2) (2003).  

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2003).  

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
damage:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle; (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2003).  

Assignment of diagnostic code

The veteran currently has a noncompensable rating for a scar 
on the left hip as a result of his in-service bullet wound.  
He contends there should be assigned a compensable rating 
under 38 C.F.R. § 4.73, Diagnostic Code 5314 (muscle 
injuries, Muscle Group XIV) because his was a through and 
through wound of the left thigh.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The evidence contains findings of degenerative arthritis of 
the left hip and arthritis of the left knee, which have not 
been service connected.  The Board cannot differentiate pain 
and limitation of motion due to degenerative arthritis from 
such symptomatology associated with the service-connected 
muscle injury.  The Board believes that further development 
of the evidence to distinguish such symptomatology would 
likely prove to be fruitless and would not assist the 
veteran, particularly in light of his advancing age.  
Accordingly, the Board will attribute all such symptoms to 
the service-connected muscle injury.  

In this regard, the Board notes that the narrative of 
Diagnostic Code 5314 indicates that Muscle Group XIV, which 
is the affected muscle group in this case, functions in 
extension of the knee and the simultaneous flexion of the hip 
and knee.  The February 2000 orthopedic examination showed 
that the veteran has full extension of the left knee but that 
flexion of the left knee is limited to 120 degrees with pain 
at the end stage of flexion.  Examination showed left hip 
flexion limited to 100 degrees with pain at the end stage of 
flexion.  To warrant a compensable rating based on limitation 
of flexion of the hip, 38 C.F.R. § 4.71a, Diagnostic Code 
5252 requires that flexion of the thigh be limited to 
45 degrees, which has not been shown.  Nor has there been 
shown flexion of the left leg limited to 45 degrees, which is 
required for a compensable rating base on limitation of 
flexion of the knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Schedular rating

On review of the record, the Board finds that the VA scar and 
muscle examinations of February 2000 establish that the 
veteran's in-service bullet wound was a through and through 
penetrating wound of Muscle Group XIV.  The Board observes 
that under either the prior or revised regulations pertaining 
to muscle disabilities, entitlement to a moderate disability 
rating requires a finding of a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement or prolonged 
infection.  See 38 C.F.R. § 4.56(b) (1996) and 38 C.F.R. 
§ 4.56(d)(2) (2003).  In this case, the service medical 
records refer to a bullet wound involving the left hip, and 
the diagnoses by the physician at the February 2000 muscles 
examination were: injury to Muscle Group XIV anterolateral 
groove left thigh secondary to penetration of gunshot wound, 
service connected; and residual left lower extremity muscle 
ache.  

The Board notes that in Myler v. Derwinski, 1 Vet. App. 571 
(1991), the Court found clear and unmistakable error in the 
failure to assign a rating of at least moderate degree where 
there was medical evidence of a through and trough bullet 
wound of Muscle Group XIV.  In that case, which addressed the 
regulations as in effect prior to revision, the Court 
considered both 38 C.F.R. § 4.72, which stated that a through 
and through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged, and 
38 C.F.R. § 4.56(b), which stated that a through and through 
wound by a single bullet or small shell or shrapnel fragment 
was to be rated as of at least moderate degree of disability.  
In this case, the physician who conducted the February 2000 
examinations did not state explicitly that there was muscle 
damage, but his diagnosis at the muscles examination was 
"injury" to Muscle Group XIV anterolateral groove left 
thigh secondary to penetration of gunshot wound, service 
connected.  In Beryl v. Brown, 9 Vet. App. 377 (1996), where 
the Court discussed ratings for gunshot wounds, it stated 
that although 38 C.F.R. § 4.72 (now 38 C.F.R. § 4.56(b)) 
appeared to require "muscle damage", no minimum degree of 
"muscle damage" was specified, and further said that it 
appeared that once a through and through muscle wound was 
found to contain "muscle damage" at least a moderate rating 
became automatic.  Beryle, 9 Vet. App. At 385.  The Court in 
Beryle went on to essentially equate the term muscle injury 
with muscle damage, noting that "little" injury was still 
injury.  Id., at 386.  In addition, as semantics is an issue 
here, the Board notes that both Stedman's Medical Dictionary 
and Dorland's Illustrated Medical Dictionary define injury as 
meaning damage or wound of trauma.  STEDMAN'S MEDICAL 
DICTIONARY 903 (27th ed. 2000); DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 668 (26th ed. 1981).  Resolving all doubt in favor 
of the veteran, the Board therefore finds that the veteran's 
in-service bullet wound was a through and through wound with 
muscle damage warranting at least a moderate disability 
rating for Muscle Group XIV under either the prior or revised 
rating criteria.  

Although the record supports the assignment of a 10 percent 
rating for moderate disability of Muscle Group XIV under 
Diagnostic Code 5314, there is no basis for the award of more 
than a 10 percent rating.  A higher rating could be assigned 
if there were a finding of more than moderate disability.  In 
this regard, the physician who examined the veteran in 
February 2000 has identified weakness of the left lower 
extremity and unstable gait as well as incoordination, 
weakness and easy fatigue during flare-up but has stated 
clearly that these problems are not due to the veteran's 
service-connected bullet wound.  Further, he has stated that 
there is no muscle loss or muscle weakness in the left lower 
extremity that is due to the service-connected bullet wound, 
and he has said that left hip, left knee and left thigh 
aching with walking are less likely related to the gunshot 
wound.  In short, the cardinal signs and symptoms of muscle 
disability, that is, loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination or uncertainty of movement have not been shown 
to be related to the in-service bullet wound.  It is the 
Board's judgment that the loss of muscle function indicated 
by the limitation of motion of the left knee and hip with 
pain is not sufficient to support a finding of moderately 
severe muscle disability.  Further, although the service 
medical records of initial treatment for the veteran's bullet 
wound are not available, the veteran has reported that he 
received clinic treatment on the day of the injury and was 
sent home to rest for 3 days followed by return to duty.  
This cannot be said to be equivalent to hospitalization for a 
prolonged treatment of the wound, which is listed as an 
element of a moderately severe injury under both the prior 
and current versions of the regulations.  There is no basis 
upon which to find that the evidence shows that the type of 
injury, history and complaints or objective findings under 
the prior or revised criteria meet or more closely 
approximate the criteria for moderately severe versus 
moderate disability of Muscle Group XIV.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. 
§ 4.40 pertaining to functional loss due to pain and 
38 C.F.R. § 4.45 pertaining to functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
evaluation of muscle injuries is not, however, predicated 
only on limitation of motion, and the cardinal signs of 
disability that are considered in evaluating muscle injuries 
incorporate all of the functional limitations that may 
result.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(provisions of 38 C.F.R. § 4.40 and§ 4.45 need not be 
separately considered unless rating criteria are predicated 
only on limitation of motion).  Accordingly, the Board does 
not believe that 38 C.F.R. § 4.40 and § 4.45 are applicable 
in this case because the criteria for evaluation of muscle 
disabilities encompass these DeLuca factors.  

Esteban considerations

In accordance with the Court's decision in Esteban v. Brown, 
6 Vet. App. 259 (1994), a veteran is entitled to separate 
disability ratings if symptomatology associated with a 
service-connected disability is distinct and separate.  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2003).  

In this case, the veteran currently has a noncompensable 
rating under Diagnostic Code 7805 for a scar in the left hip 
area.  At the scars examination in February 2000, the 
physician identified the scar on the left upper lateral thigh 
as the site of the entrance wound of the veteran's in-service 
bullet wound and the scar on the lower medial aspect of the 
left thigh as the site of the exit wound.  Based on the 
physician's observations at the February 2000 examination, 
the Board finds that the entrance wound scar is muscle deep, 
less than 39 square centimeters in area, stable, non-tender 
and non-adherent, and it does not result in limitation of 
motion of the left lower extremity, nor does it cause other 
functional impairment.  The Board finds that the exit wound 
scar is skin deep, less than 39 square centimeters in area, 
stable, non-tender and non-adherent, and it does not result 
in limitation of motion of the left lower extremity, nor does 
it cause other functional impairment.  

The Board notes that effective August 30, 2002, VA amended 
the rating criteria for evaluating skin disabilities, 
including scars.  See 67 Fed. Reg. 49596.  Prior to August 
30, 2002, scars, in pertinent part, were evaluated as 
follows: poorly nourished superficial scars with repeated 
ulceration warranted a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  Superficial scars that 
were tender and painful on objective demonstration warranted 
a 10 percent evaluation under Diagnostic Code 7804, and scars 
could also be evaluated for limitation of functioning of the 
part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(2001).  

In pertinent part, the criteria that became effective August 
30, 2002, provide for assignment of a 10 percent evaluation 
under Diagnostic Code 7801 for scars other than on the head 
face, or neck, where such are deep or cause limited motion 
and cover an area or areas exceeding 39 square centimeters 
(six square inches).  38 C.F.R. § 118, Diagnostic Code 7801.  
Note (1) to Diagnostic Code 7801 states that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) to Diagnostic Code 7801 states that a deep 
scar is one associated with underlying soft tissue damage.  
Under Diagnostic Code 7802, a 10 percent rating may be 
assigned scars, other than head, face, or neck, that are 
superficial, do not cause limited motion and cover an area or 
areas of 929 square centimeters (144 square inches) or 
greater.  Superficial unstable scars warrant a 10 percent 
rating under Diagnostic Code 7803, a superficial scar that is 
painful on examination may be assigned a 10 percent rating 
under Diagnostic Code 7804 and Diagnostic Code 7805 provides 
that other scars should be rated on limitation of function of 
the affected part.  Notes associated with these diagnostic 
codes explain that a superficial scar is one not associated 
with underlying soft tissue damage and that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2003).  

On review of the evidence, there is no basis for the award of 
a compensable rating for either the entrance or exit scar 
under the rating criteria in effect prior to August 30, 2002, 
as neither scar has been shown to be poorly nourished, 
subject to ulceration, tender or painful, and neither scar 
has been shown to affect the function of the left thigh.  

As to consideration under the revised rating criteria, even 
if the entrance scar, which is muscle deep, is considered to 
be associated with underlying muscle damage, it does not 
qualify for a compensable rating under Diagnostic Code 7801 
because its area of less than 1 square centimeter falls far 
short of the minimum 39 square centimeters required for a 
compensable rating under that diagnostic code.  Likewise, if 
it is considered to be a superficial scar, under the revised 
rating criteria, the entrance scar does not qualify for a 
compensable rating under any other diagnostic code, and that 
is because it does not cause limited motion or any other 
limitation of function of the left thigh, and it is not 
unstable or painful.  

When evaluated under the revised rating criteria, the exit 
wound scar, which is clearly a superficial scar as the 
physician described it as skin deep, does not qualify for a 
compensable rating under any available diagnostic code.  This 
is because its area of less than 1 square centimeter is far 
smaller than the minimum 39 square centimeters, it does not 
cause limited motion or any other limitation of function of 
the left thigh, and it is not unstable or painful.  

Conclusion

In summary, the Board has concluded that a 10 percent 
disability rating is warranted for the injury to Muscle Group 
XIV that resulted from the veteran's in-service bullet wound, 
and to that extent the appeal is allowed.  The Board has 
further concluded that the evidence does not support a 
compensable rating for the entrance or exit wound scars that 
are residuals of the bullet wound.  

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2003).

In light of the Board's determination that residuals of the 
veteran's bullet wound of the left thigh warrant a 10 percent 
evaluation, the veteran, as a matter of law, may not be 
awarded a separate 10 percent rating for multiple 
noncompensable disabilities pursuant to 38 C.F.R. § 3.324.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

An increased (compensable) rating for ankylostomiasis is 
denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 10 percent rating for residuals of a 
bullet wound of the left thigh involving Muscle Group XIV is 
granted.  

Increased (compensable) ratings for entrance and exit scars 
of the bullet wound of the left thigh are denied.  

Entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 is denied as moot. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



